DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/24/2021 wherein claims 1, 5, 10 and 15 have been amended.
Claims 1-4 and 10-15 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments/arguments filed 11/24/2021 overcome the rejection of claims  made by the Examiner under 35 USC 103 over Sanna et al. (FR 2985727; evidenced by machine translation) in view of Loffler eta l. (US 2004/0115157). This rejection has been withdrawn as neither reference teaches the polymer as comprising component c) of instant claims 1 and 15.  This rejection is withdrawn.
Applicants arguments filed 11/24/2021 regarding the rejection of claims 1-12 made by the Examiner under nonstatutory double patenting over claims 1-19 of application 16/462894 and over claims 1-9 and 13-19 of application 16/462915 is MAINTAINED for the reasons of record in the office action mailed on 5/26/2021. Applicant does not traverse the rejection but instead indicates that a terminal disclaimer will be filed upon finding of the application being in condition for allowance. 









New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3 and 15 recite the phrase "preferably" and/or “preference is given to…” which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 and 8-1212 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/462894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,894 claims a similar composition comprising a surfactant, at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC and 0.1-99.9% by mole of a monomer of formula (III) wherein the copolymer has a molecular weight of 10,000-250,000 (see claims 1-29 of copending Application No. 16/462,894), as required in the instant claims. Therefore, instant claims 1-12 are an obvious formulation in view of the claims of 16/462894.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-19 of copending Application No. 16/462915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462915 claims a similar composition comprising a surfactant, at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC and 0.1-99.9% by mole of a monomer of formula (III) wherein the copolymer has a molecular weight of 10,000-250,000 (see claims 1-29 of copending Application No. 16/462,894), as required in the instant claims. Therefore, instant claims 1-12 are an obvious formulation in view of the claims of 16/462915.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611